Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to argument and affidavit filed on 8/15/22.  The claims are not amended.  Claims 21-33,35-36,38-41,43,46,48 are pending.
Claim Rejections - 35 USC § 103
Claims 21,25-26,32-33,35-36,38-39,41,43,46,48-49  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Giuliani et al ( WO 2007/113678) in view of Kao et al ( 2006/0222740), Rudie ( 2007/0160728) , Trop ( 4451491),Atwell et al ( 2009/0092716) and Silver ( 5492712).
For claim 21,38,48 Giuliani et al disclose a gluten-free dough comprising 1-3% dried yeast, 20-40% rice flour,7-12% sugar,2-5% modified starch,35-45% water,2-5% mono and diglyceride, 3-8 palm oil, 3-8% coconut oil, 1-3 eggs, 1-3 whole milk, .7-1.7 chemical yeast, 1.5-3% salt,.05-.3 aroma.   Giuliani et al disclose the gluten-free flour is rice flour.   Giuliani et al disclose the dough further comprises maize starch in amount of 30-50% which is a starch from gluten-free grains.   Guiliani et al disclose  eggs and whole milk powder.   Guiliani et al disclose salt, aroma, guar-seed flour, linseed flour etc.  ( see example 10)
Giuliani et al do not disclose adding the type of gums and in the amounts as in claims 21,32,35,37,38,the dough being free of dairy product as in claim 36, the emulsifier amount as in claims 32, the amounts of leavening as in claim 33, the steps of dividing and shaping and the volume as in claim 21, the volume as in claims 25-26, the steps as in claim 38, the feature as in claim 39,41,43,46 , the dry mix and  amounts as in claim 48 and the specific product as in claim 49.
Kao et al disclose a gluten free dough comprising rice flour, pregelatinized rice starch and modified rice starch.  Kao et al disclose other ingredients including shortening, salt, sugar, whole egg, leavening including yeast or chemical agent, emulsifier such as monoglyceride can be added.  The emulsifier is added in amount of .1-1% to improve dough handling properties.  Further additives including hydrocolloid, modified starches, enzymes, etc… are added to vary the formulation.  Hydrocolloid may include xanthan gum, guar gum, locust bean gum, methylcellulsoe, hydroxyproplyl methyl cellulose and carboxymethylcellulose.  The levels can range from 1-7%.  The dough may be leavened by chemical leavener or yeast or both.  Example 5 shows the use of both yeast and chemical leavener.  The fat used can be shortening or oil.  The baked products prepared from the dough includes biscuits, pizza crust, bread, bagels, etc... Kao discloses to prepare the dough by mixing dry and liquid ingredients to form a dough.  The dough is cut and  molded and proofed in proofing box and baked to form baked product  ( see paragraphs 0013-0020,0033,0034,0049,0050 and examples 1 and 5)
Rudie discloses gluten-free food products including bean flour.  In table 3, Rudie discloses dough for bread including pinto bean flour, rice flour and cellulose gums.  The dough contains xanthan gum, methylcellulose and sodium carboxymethylcellulose.
Trop et al disclose a dry mix for baked products such as bread that is gluten free.  Trop discloses the mix contains gluten-substitute gums such as xanthan gum, guar gum, locust bean gum, carboxymethylcellulose.  ( see col. 2 lines 21-50, col. 3 lines 45-63)
Atwell et al disclose gluten-free bakery products.  Atwell et al disclose that possible ingredients in the products besides gluten-free flours includes gums, xanthan gum, guar gum, gelatin, eggs, sweetener chemical leavening agents including baking powder and baking powder etc...  Most approaches to formulating gluten-free products involve the use of starches, dairy products, gums and hydrocolloids and other non-gluten proteins.  ( see paragraphs 0073-0074)
Silver discloses a gluten-free dough for pasta product.  Silver teaches to add a stabilizers and the quantity of stabilizer or stabilizers utilized depends on the level of gluten in the flour used and the strength of the stabilizer.  The stabilizers are selected from guar gum, gum Arabic, xanthan gum, pectin, locust bean gum, carrageenan etc and combination thereof and are present in an amount of .01-5 w/w%.  For example , a combination of .4-.8% guar gum and .2-.4% xanthan gum can be used.  ( see col. 1)
As generally known in the art and disclosed in Trop(col. 2 lines 10-16), it is the gluten protein in wheat flour that gives the proper structure and taste to baked products made from wheat flour.  In the preparation of dough made from gluten-free flour as shown in example 10 of Guiliani, the gluten protein is missing.  However, it is well known in the art as shown in Kao, Rudie, Trop , Atwells, and Silver,  different types of gum and combination of gums are known to be used as gluten-substitute in dough containing gluten-free flour.  All the prior art discloses different gums, including all of the gums claimed.  It would have been obvious to one skilled in the art to add combination of different gums including guar gum, xanthan gum and gum arabic , because all the three gums are disclosed  in the prior art  to be used in dough containing gluten-free flour, in preparation of Guiliani dough to enhance the structure and taste of the baked product prepared from the dough containing gluten-free flour.  The selection of the combination of gums from all the gum disclosed in the prior art would have been an obvious matter of preference.   Kao et al teach the levels of gum  can be used in amounts of 1-7 , Trop et al disclose the range can be from .5-5% and Silver discloses the amount can range from .01-5%; it would have been obvious to one skilled in the art to follow the guideline of Kao, Trop and Silver for the amounts of gums and  to use.  It would have been obvious to use a mixture of gums  as taught in Rudie because such mixture is shown to be effective in preparing doughs for baked products that lack gluten-containing flour or gluten protein.  It would have been obvious to one skilled in the art to determine the amounts of each gum component  within the ranges disclosed in the prior art to obtain the most optimum product through routine experimentation.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly obtained ranged from the ranges disclosed in the prior art references, particularly in view of the fact that “ The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set for percentage ranges is the optimum combination of percentages “(In Re Peterson 65 USPQ2d1379(CAFC2003).  The amount of emulsifier in the Guiliani dough is a little higher than claimed.  However, it is known that the levels of emulsifier in gluten-free dough can vary as shown in Kao et al.  It would have been obvious to use less emulsifier depending the handling of the dough.  The emulsifier helps in dough handling properties; it would have been obvious to one skilled in the art to vary the level depending on the type of dough and its handling characteristic.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation ( In re Aller, 220 F.2d454,456 ,105 USPQ 233,235(CCPA).  Guiliani discloses both yeast and chemical agent.  It is known in the art to use both yeast and chemical leavener as shown in Kao and baking powder is a well-known.  It would have been obvious to use both chemical leavening and yeast depending on the type of rising wanted in the final product; the amount can readily be determined by one skilled in the art through routine experimentation.    The amounts of gluten-free flour in claim 35 is a little higher than disclosed in Guiliani; however, the amounts are substantially close to that of the instant claims; Thus, one of ordinary skill would have expected compositions that are is such close proportions to those in the prior art to be prima facie obvious and to have the same properties (Titanium Metals Corp, 227 USPQ,773(CAFC 1985).  Furthermore, it would have been obvious to use a little more flour to vary the viscosity and consistency of the dough as desired.  It would have been obvious to prepare a dry mix by omitting the water when desiring to prepare a product for storage instead of using in short time.  It would have been obvious to one skilled in the art to determine the amounts in the dry mix depending on the product made.   As shown in Kao, different protein sources can be used in gluten-free dough.  It would have been obvious to use just egg when desiring to obtain both a gluten-free and dairy-free product.  This would have been an obvious matter of preference.  Guiliani disclose mix for dough.  The steps of mixing ingredients to form dough, dividing, shaping, sheeting or pressing, proofing, baking and freezing are all conventional steps in form baked product from dough.  Such steps are exemplified in Kao.  It would have been obvious to one skilled in the art to perform conventional steps to form the dough and baked product from the dough.  For instance, it would have been obvious to sheet or press the dough if a flat dough product such as pizza crust or flat bread is form.  The mixing of the ingredients to form the dough and the pressing of the dough do not entail proofing or fermenting the dough; thus, it is obvious the specific volume of the dough is low to none and would encompass the claimed ranges  because there is no rising of the dough during mixing and forming.  It would have been obvious to bake and freeze the dough when desiring to form ready to serve baked product.  This is well known in the art and exemplified in the Kao disclosure of baking the dough.  It would have been obvious to press the dough to any desired thickness depending on the baked product desired.  For example, it would have been obvious to press the dough very thin to make thin pizza crust.  The forming of dough and baking of dough is well known in the art; it would have been readily apparent to one skilled in the art to determine the appropriate time and temperature depending on the degree of baking desired and the type of product made.  Baking with steam is well known in the art; it would have been obvious to one skill in the art to do so when desiring to add moisture to the dough during baking.  It would have been an obvious matter of preference to make any type of dough product as all the products claimed are well known.
Claims 22-24,29-31,40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over over Giuliani et al ( WO 2007/113678) in view of Kao et al ( 2006/0222740), Rudie ( 2007/0160728) Trop ( 4451491) ,Atwell et al ( 2009/0092716) and Silver ( 5492712)  as applied to claims 21,25-26,32-33,35-36,38-39,41,43,46,48,49 above, and further in view of Petrofsky ( 2006/0210673).
Giuliani in view of the prior art does not disclose the temperature as in claims 22-24,40 freezing and par-baking as in claims 29-30, the days as in claim 31.
Petrofsky discloses a method of forming dough compositions.  Petrofsky teaches to mix dry ingredients at temperature of about 70 degrees F.  The dough temperature during mixing ranges from 70-80 degrees F.  The dough is proofed for 30 minutes at 105 degrees F and 85% relative humidity.  The dough was shaped by hot pressing.  ( see paragraphs 0036-0040)
It would have been obvious to one skilled in the art to follow know guideline in the art as shown in Petrofsky to maintain the proper temperature of the dough during mixing, pressing to prevent premature proofing or to cause the dough to be sticky by gelatinization.  One skilled in the art can readily determine the proper optimum temperature following the guideline of Petrofsky and through routine experimentation for the particular dough being formed.  It would have been obvious to proof the dough using known guideline as  shown in Petrofsky for the humidity.  It would have been obvious to vary the temperature depending on the time and the degree of proofing.  Determining the proper optimum temperature would have been well within the skill of one in the art.  It would have been obvious to bake and freeze the dough product to form ready to serve product that can be stored for extended period of time.  Such parameters are well known in the art and would have been readily obvious to one skilled in the art.
Claims 27,28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over over Giuliani et al ( WO 2007/113678) in view of Kao et al ( 2006/0222740), Rudie ( 2007/0160728) Trop ( 4451491) , Atwell et al ( 2009/0092716) and Silver ( 5492712) as applied to claims 21,25-26,32-33,35-36,38-39,41,43,46 , 48-49  above, and further in view of Wilmes ( 4645673)
The prior art does not disclose hot pressing and the temperature of the dough after hot pressing as in claims 27-28.
Wilmes discloses a method of forming pizza crust.  Wilmes teaches to press the dough with heat at temperature of 140 degree F.  ( see column 6 lines 20-40)
Hot pressing of dough is known in the art as shown by Wilmes.  It would have been obvious to one skilled in the art to follow the guideline in temperature as shown in Wilmes when wanting to hot press the dough.  It is obvious that if the dough is pressing using heated die, then the temperature of the dough surface would be closed to the temperature used during the pressing.
Response to Arguments
Applicant's arguments filed 8/15/22 have been fully considered but they are not persuasive. 
In the response, applicant submits a 132 affidavit to show unexpected results.  The affidavit is not persuasive.  Pages 2-9 of the affidavit describe different measurements.  The data which is aiming to show unexpected result is  in table 4.  However, the data is not persuasive of evidence of unexpected result.  Table 4 shows the difference in C1 and C4 when guar gum is replaced with locust bean gum and table 5 shows the difference in baked volume reduction and shrink in baked diameter when guar gum, xanthan gum and gum Arabic is replaced with locust bean gum.  It is unclear why locust bean gum is chosen as a comparative gum.  The prior art in the rejection does not disclose any preference to locust bean gum.  It cannot be concluded from the data if replacement with other gum such as pectin or carrageenan would produce the same result shown in tables 4 and 5. There are many different gums known in art such as pectin, carboxymethycellulose, pectin, carrageenan, agar et..  A comparative showing against just 1 gum is not a fair representation of possibility to establish evidence of unexpected result.  Furthermore, the testing of different combination of gums as possible usage to obtain most optimum properties in a dough when it is known that combination of gums are either use as stabilizer or gluten substitute would have been expected to be within the skill of one in the art through routine experimentation.  Since the gums are obtained from different sources, they will be expected to have different properties.  Thus, it would have been within the skill of one in the art to test different combination to obtain the most optimum characteristics in the intended dough product.
 Page 11 describes testing where compositions  where guar, xanthan and gum Arabic are used outside of the claimed range.  Guar gum is used at level of .05 and 2, xanthan as .05 and 2 and gum Arabic as .05 and 1.5.  Pages 12-16 describe different characteristics and show pictures.  The tables on pages 18-20 show different measurements.  The showing is not persuasive.  The data points tested are not a fair representation of the whole ranges.  Only two amounts were tested.  Such small samples are inconclusive to show criticality.  For example, there is no way to know if the same results would be obtained if .25 or .1  or .2 or .15 , 1.6, 1.7 etc… are selected.  The affidavit does not have any explanation for why .05 and 2 are selected.  Also, for gum Arabic, claim 48 recites low amount of .05 and high amount of 1.8.  Thus, the amounts tested are actually within the claimed range.  Claim 48 also recites the highest amount of 2% for xanthan gum.  The amount of .05 tested for guar gum and xanthan gum is closer to the amount of .08 in claim 48.   The showing does not establish criticality but raises the question of enablement of the claimed method.  It is difficult to tell the differences in the photographs on pages 13,14,16 and 17..  Page 29 conclude that small deviation outside of the claimed ranges for the gum produces a dough with poor rheological properties.  However, the amounts chosen to be tested is not a small deviation from the range; .05 would not be considered as small deviation from .3 or 2 to be small deviation from 1.5.  A small deviation would likely be more in the range of .28, .25 etc..  or 1.55 or 1.6 etc..  
In the response, applicant argues the rejection based on the data in the affidavit.  The argument is not persuasive because the affidavit is not persuasive as set forth above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



October 5, 2022
/LIEN T TRAN/Primary Examiner, Art Unit 1793